ORDER
Per curiam:
Appellants Mark Casey, Sean Casey, and Christopher Casey (collectively, the “Caseys”) appeal the judgment of the Circuit Court of Jackson County, Missouri ejecting them from the premises located at 5608 Phelps Road, Kansas City, Missouri 64136 (“Trust Property”). The Caseys allege that the circuit court erred in ejecting them because the court did not have proper jurisdiction to hear the case, the Caseys did not receive proper written notice of termination of their tenancy, and an un*181lawful detainer action could not be brought against the Caseys because of their uninterrupted occupation of the Trust Property. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b). .